Citation Nr: 0842946	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  His active duty included service in Vietnam 
from July 1968 to April 1969, during which time he engaged 
the enemy in combat and was awarded The Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  In a November 2005 
Statement of the Case, the RO granted an increased evaluation 
of 50 percent for PTSD.  The veteran maintained this matter 
on appeal in his December 2005 substantive appeal, in which 
he stated his intention to seek a 70 percent evaluation.  In 
January 2008, the Board issued a decision denying the 
veteran's claim for an increased initial evaluation in excess 
of 50 percent for PTSD.  Subsequently, this matter was 
appealed to The United States Court of Appeals for Veterans 
Claims (Court), and a Joint Motion for Remand was filed on 
July 2007.  By its order of July 2008, the Court remanded 
this matter to the Board in order that the Board might issue 
a new decision providing full analysis of the bases for its 
findings, consistent with Gabrielson v. Brown, 7 Vet. App. 36 
(1994) and Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was most recently provided with a psychiatric VA 
examination approximately four years ago, in December 2004.  
At that time, he was diagnosed with moderate PTSD and 
assessed a score of 58 on the Global Assessment of 
Functioning Scale (GAF).

Additional evidence submitted by the veteran after 
certification of this matter to the Board, and also following 
a valid and effective February 2006 waiver submitted by the 
veteran's representative pursuant to 38 C.F.R. § 20.1304(c), 
suggests that his PTSD has worsened.  A February 2008 report 
from his private therapist, Richard G. Vargas, M.S.W, of the 
VA medical center in Brockton, Massachusetts.  This report 
indicates that the veteran continued to seek counseling with 
Mr. Vargas and that he reported increasing symptoms.  In his 
report, Mr. Vargas assessed the veteran with a score of 42 on 
the GAF.  Based on the above, the veteran should be provided 
a new VA psychiatric examination to assess his current 
symptoms and to assess the degree to which the veteran's 
symptoms impact him socially and occupationally.

Additionally, the Board notes that the record contains 
treatment records from the VA medical center in Brockton, 
Massachusetts pertaining to treatment from August 2004 
through November 2005. The RO should also obtain, from the 
VAMC in Brockton, Massachusetts, any additional records 
pertaining to treatment received by the veteran after 
November, 2005.  The Board also notes that the veteran's 
August 2008 statement indicates that he had been receiving 
psychiatric treatment from Dr. Yeretsian for several months.  
The February 2008 statement by Mr. Vargas appears to have 
been co-signed by Dr. Yeretsian.  If this is the case, 
treatment by Dr. Yeretsian should be included in the records 
of treatment at the Brockton VA facility.  If the veteran's 
treatment by Dr. Yeretsian is not at the Brockton VA 
facility, the veteran should inform VA where he is receiving 
this treatment and, if it is not at a VA facility, he should 
provide a signed release authorization form containing full 
address information for Dr. Yeretsian.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for an increased initial evaluation 
in excess of 50 percent for PTSD.  This 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify where he is receiving treatment 
from Dr. Yeretsian, and to provide a 
release form with full address 
information if he is not receiving 
treatment at a VA facility.  All records 
of treatment that are not currently 
associated with the veteran's claims 
file, including records of treatment at 
the Brockton VA facility since November 
2005, should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.

If either search for records from Dr. 
Yeretsian and the VAMC has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the symptoms and severity of the 
veteran's service-connected PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should also 
specifically note whether, and to what 
extent, the veteran's symptoms impact the 
veteran socially and occupationally.  A 
complete rationale should be given for 
all opinions and conclusions, expressed 
in a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to an increased initial 
evaluation in excess of 50 percent should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

